GAUDIN, Judge,
dissents with reasons.
I respectfully dissent.
John Clinton’s right to have the support award made retroactive was originally at issue along with his claim for support. His claim for support was granted. The judgment was signed on October 24, 1990 and was silent as to retroactivity. This effectively constitutes a denial of that remedy.
If Mr. Clinton wished the support award to be made retroactive, he should have requested that the court specifically set the date that the award was to be effective, or set forth its reasons for refusing to make the award retroactive. If then unsatisfied with the judgment, Mr. Clinton could have filed a motion for new trial or appealed.